In this case a verdict was rendered for the plaintiff, and a motion is made to set the verdict aside, and award a non-su't’ The ground assumed by the defendant, is an alleged error of the court in disallowing his plea, which is the statute limitations.
But a single question arises, and it is this. Shall the de-tenants, who are administrators, and who are sued to recover a note made by their intestate, be permitted to compute the year °f their exemption from suit, in the term of six years which they insist upon as a bar to the plaintiff’s right to recover .
The court ruled at the trial that they should not, and so bolds still. It is true as a general rule, that when the statute of limitations once attaches to a right of action the time will continue to run ; but this rule must yield to a statutory inhibition against the plaintiff’s right to sue. The statute of limitations is for the benefit of defendants, so is that statute which exempts administrators from suit for twelve months ; and it would be unreasonable and doing gross injustice so to construe these statutes as to put it in the power of an administrator to say to a creditor of his intestate, you shall not sue me within the year; and at the end of the year again to say to him you shall not recover, because you did not sue me within the year.
Let the rule be set aside and judgment entered for the plaintiff.